Exhibit 10.2

LIMITED GUARANTY

Limited Guaranty, dated as of June 19, 2012 (this “Limited Guaranty”), by
Insight Venture Partners VII, L.P., a Cayman Islands limited partnership,
Insight Venture Partners (Cayman) VII, L.P., a Cayman Islands limited
partnership, Insight Venture Partners VII (Co-Investors), L.P., a Cayman Islands
limited partnership, Insight Venture Partners (Delaware) VII, L.P., a Delaware
limited partnership and Insight Venture Partners Coinvestment Fund II, L.P.
(collectively, the “Insight Guarantors”), Vector Capital IV, L.P. (the “Vector
Guarantor”) and Vincent C. Smith, Vincent C. Smith Annuity Trust 2010-1, Vincent
C. Smith Annuity Trust 2010-2, Vincent C. Smith Annuity Trust 2011-1 and Teach A
Man to Fish Foundation (collectively, the “VS Party Guarantors”, and together
with the Insight Guarantors and the Vector Guarantor, the “Guarantors” and each
a “Guarantor”) in favor of Quest Software, Inc., a Delaware corporation (the
“Guaranteed Party”).

1. Guaranty. To induce the Guaranteed Party to enter into an Agreement and Plan
of Merger, dated as March 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, including Amendment No. 1
to the Agreement and Plan of Merger dated June 19, 2012, the “Merger Agreement”;
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Merger Agreement) among Expedition Holding Company, Inc., a
Delaware corporation (“Parent”), Expedition Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the
Guaranteed Party, pursuant to which Merger Sub will merge with and into the
Guaranteed Party (the “Merger”), each Guarantor, intending to be legally bound,
hereby absolutely, irrevocably and unconditionally, severally but not jointly,
guarantees to the Guaranteed Party up to such Guarantor’s respective percentage
as set forth opposite its name in Annex 1 (for each such Guarantor, its
“Guaranteed Percentage”) the due and punctual performance and discharge of the
obligation of Parent to pay to the Guaranteed Party the Parent Termination Fee
and/or the Damages Remedy (following, with respect to the Damages Remedy, a
final, non-appealable order or settlement), as the case may be, and/or any
amounts under Section 5.5(b) and Section 7.3(d) of the Merger Agreement, if, as
and when such obligations become payable under the Merger Agreement (the
“Guaranteed Obligations”). In no event shall a Guarantor’s liability in respect
of the Guaranteed Obligations exceed such Guarantor’s Guaranteed Percentage of
the Guaranteed Obligations (such limitation on the liability each Guarantor may
have for its Guaranteed Percentage of the Guaranteed Obligations being herein
referred to as such Guarantor’s “Cap”), it being understood that this Limited
Guaranty may not be enforced against any Guarantor without giving effect to such
Guarantor’s Cap (and to the provisions of Sections 7 and 8 hereof). This Limited
Guaranty may be enforced for the payment of money only. All payments hereunder
shall be made in lawful money of the United States, in immediately available
funds. Each Guarantor promises and undertakes to make all payments hereunder
free and clear of any deduction, offset, defense, claim or counterclaim of any
kind, except as expressly provided in this Limited Guaranty. Each Guarantor
acknowledges that the Guaranteed Party entered into the transactions
contemplated by the Merger Agreement in reliance upon the execution of this
Limited Guaranty.



--------------------------------------------------------------------------------

If Parent fails to discharge its Guaranteed Obligations when due, then each
Guarantor’s liabilities to the Guaranteed Party hereunder in respect of such
Guaranteed Obligations shall, upon the Guaranteed Party’s demand, become
immediately due and payable (up to each Guarantor’s Cap), and the Guaranteed
Party may at any time and from time to time, at the Guaranteed Party’s option,
and so long as Parent has failed to discharge any of its Guaranteed Obligations,
take any and all actions available hereunder to collect any Guarantor’s
liabilities hereunder in respect of such Guaranteed Obligations, subject to such
Guarantor’s Cap.

2. Nature of Guaranty. Each Guarantor’s liability hereunder is absolute,
unconditional, irrevocable and continuing irrespective of any modification,
amendment or waiver of or any consent to departure from the Merger Agreement or
Financing Letters that may be agreed to by Parent or Merger Sub. Without
limiting the foregoing, the Guaranteed Party shall not be obligated to file any
claim relating to the Guaranteed Obligations in the event that Parent or Merger
Sub becomes subject to a bankruptcy, reorganization or similar proceeding, and
the failure of the Guaranteed Party to so file shall not affect the Guarantors’
respective obligations hereunder. In the event that any payment hereunder is
rescinded or must otherwise be, and is, returned to a Guarantor for any reason
whatsoever, each Guarantor shall remain liable hereunder as if such payment had
not been made. This Limited Guaranty is a guarantee of payment and not of
collection. Guarantor acknowledges that the Guaranteed Party may bring and
prosecute a separate action or actions against such Guarantor for the full
amount of such Guarantor’s Guaranteed Percentage of the Guaranteed Obligations
(subject to such Guarantor’s Cap), regardless of whether any such action is
brought against Parent, Merger Sub or any other Guarantor or whether Parent,
Merger Sub or any other Guarantor is joined in any such action or actions.

3. Certain Waivers. Each Guarantor agrees that the obligations of such Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by: (a) the failure or delay on the part of the Guaranteed Party to
assert any claim or demand or to enforce any right or remedy against Parent or
Merger Sub or any other Guarantor; (b) any change in the time, place or manner
of payment of any of the Guaranteed Obligations, or any waiver, compromise,
consolidation or other amendment or modification of any of the terms or
provisions of the Merger Agreement or Financing Letters made in accordance with
the terms thereof or any agreement evidencing, securing or otherwise executed in
connection with any of the Guaranteed Obligations; (c) the addition,
substitution or release of any entity or other Person now or hereafter liable
with respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement (including any other
Guarantor); (d) any change in the corporate existence, structure or ownership of
Parent, Merger Sub or any other Person now or hereafter liable with respect to
the Guaranteed Obligations or otherwise interested in the transactions
contemplated by the Merger Agreement (including any other Guarantor); (e) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Parent, Merger Sub or any other Person now or hereafter liable with respect to
the Guaranteed Obligations or otherwise interested in the transactions
contemplated by the Merger Agreement (including any other Guarantors); (f) the
adequacy of any means the Guaranteed Party may have of obtaining payment related
to the Guaranteed Obligations; (g) the value, genuineness, validity, regularity,
illegality or enforceability of the Financing Letters, in each case in
accordance with the terms and provisions thereof; or (h) any discharge of a
Guarantor as a matter of applicable Law or equity (other than a discharge of a
Guarantor with respect to the Guaranteed Obligations as a result of indefeasible
payment in full of the Guaranteed Obligations in accordance with their terms or
as a result of defenses to the payment of the Guaranteed Obligations that would
be

 

-2-



--------------------------------------------------------------------------------

available to Parent under the Merger Agreement). To the fullest extent permitted
by Law, the Guarantors hereby expressly waive any and all rights or defenses
arising by reason of any Law which would otherwise require any election of
remedies by the Guaranteed Party. Each Guarantor waives promptness, diligence,
notice of the acceptance of this Limited Guaranty and of the Guaranteed
Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of any Guaranteed Obligations incurred and
all other notices of any kind (other than notices required to be made to Parent
or Merger Sub pursuant to the Merger Agreement), all defenses which may be
available by virtue of any valuation, stay, moratorium Law or other similar Law
now or hereafter in effect or any right to require the marshalling of assets of
Parent or Merger Sub or any other Person now or hereafter liable with respect to
the Guaranteed Obligations or otherwise interested in the transactions
contemplated by the Merger Agreement (including any other Guarantor). Each
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Merger Agreement and that the
waivers set forth in this Limited Guaranty are knowingly made in contemplation
of such benefits.

Each Guarantor hereby unconditionally waives any rights that it may now have or
hereafter acquire against Parent or Merger Sub that arise from the existence,
payment, performance, or enforcement of such Guarantor’s obligations under or in
respect of this Limited Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Guaranteed Party against
Parent or Merger Sub, whether or not such claim, remedy or right arises in
equity or under contract, statute or common Law, including, without limitation,
the right to take or receive from Parent or Merger Sub, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, and no Guarantor shall
exercise any such rights unless and until all amounts payable by such Guarantor
under this Limited Guaranty (which shall be subject to such Guarantor’s Cap)
shall have been indefeasibly paid in full in immediately available funds. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the payment in full in immediately available funds
of all amounts payable by such Guarantor under this Limited Guaranty (which
shall be subject to such Guarantor’s Cap), such amount shall be received and
held in trust for the benefit of the Guaranteed Party, shall be segregated from
other property and funds of such Guarantor and shall forthwith be promptly paid
or delivered to the Guaranteed Party in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to all amounts
payable by such Guarantor under this Limited Guaranty. Notwithstanding anything
to the contrary contained in this Limited Guaranty or otherwise, the Guaranteed
Party hereby agrees that each Guarantor shall have all defenses to the payment
of its obligations under this Limited Guaranty (which in any event shall be
subject to such Guarantor’s Cap) that would be available to Parent and/or Merger
Sub under the Merger Agreement with respect to the Guaranteed Obligations, as
well as any defenses in respect of any fraud or willful misconduct of the
Guaranteed Party.

4. Representations and Warranties.

(a) Each Guarantor hereby represents and warrants, severally but not jointly,
that:

 

-3-



--------------------------------------------------------------------------------

(i) with respect to each Guarantor which is not a natural person, such Guarantor
has all requisite limited partnership, trust authorization or other power and
authority to execute, deliver and perform this Limited Guaranty and the
execution, delivery and performance of this Limited Guaranty have been duly
authorized by all necessary action and do not contravene any provision of such
Guarantor’s partnership agreement, operating agreement, declaration of trust or
similar organizational documents or any Law, regulation, rule, decree, order,
judgment or contractual restriction binding on such Guarantor or its assets;

(ii) all consents, approvals, authorizations, permits of, filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Limited Guaranty by such Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Limited Guaranty;

(iii) assuming due execution and delivery by the Guaranteed Party, this Limited
Guaranty constitutes a legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to:
(A) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (B) general equitable principles (whether considered in a
proceeding in equity or at law); and

(iv) such Guarantor has the financial capacity to pay and perform its
obligations under this Limited Guaranty, and all funds necessary for such
Guarantor to fulfill its obligations under this Limited Guaranty shall be
available to such Guarantor for so long as this Limited Guaranty shall remain in
effect in accordance with Section 7 hereof.

(b) The Guaranteed Party hereby represents and warrants that:

(i) the execution, delivery and performance of this Limited Guaranty have been
duly authorized by all necessary action and do not contravene any provision of
the Guaranteed Party’s charter, bylaws, or any Law, regulation, rule, decree,
order, judgment or contractual restriction binding on the Guaranteed Party or
its assets; and

(ii) assuming due execution and delivery by the Guarantors, this Limited
Guaranty constitutes a legal, valid and binding obligation of the Guaranteed
Party enforceable against the Guaranteed Party in accordance with its terms,
subject to: (A) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (B) general equitable principles (whether considered in a
proceeding in equity or at law).

5. No Assignment. None of the Guarantors or the Guaranteed Party may assign or
delegate its rights, interests or obligations hereunder to any other Person
(except by operation of Law) without the prior written consent of the Guaranteed
Party (in the case of an assignment or delegation by one or more Guarantors) or
the Guarantors (in the case of an assignment or delegation by the Guaranteed
Party); provided, however, that each Guarantor may assign or delegate all or
part of its rights, interests and obligations hereunder, without the prior
written consent of the Guaranteed Party, to any other Guarantor; provided,
further, that no such assignment or delegation shall relieve such Guarantor of
its obligations hereunder.

 

-4-



--------------------------------------------------------------------------------

6. Notices. All notices, requests, claims, demands and other communications
hereunder shall be given (and shall be deemed to have been duly received if
given) in writing by hand delivery, by facsimile transmission with confirmation
of receipt, or by overnight delivery by a nationally recognized courier service,
in each case to the address (or facsimile number) listed below (or to such other
address or facsimile number as a party may designate by notice to other parties)
as follows:

if to any Insight Guarantor:

c/o Insight Venture Management, LLC

680 Fifth Avenue, 8th Floor

New York, New York 10019

Attention: General Counsel

Facsimile: (212) 230-9278

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10024

Attention: Gordon R. Caplan

Facsimile: (212) 728-9266

if to the Vector Guarantor:

c/o Vector Capital Corporation

One Market Street, Steuart Tower, 23d Floor

San Francisco, California 94105

Attention: Chief Operating Officer

Facsimile: (415) 293-5100

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

1600 El Camino Real

Menlo Park, California 94025

Attention: Martin A. Wellington

Facsimile: (650) 752-3600

if to any VS Party Guarantor:

c/o Quest Software, Inc.

5 Polaris Way

Aliso Viejo, California 92656

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: R. Ronald Hopkinson

Facsimile: (212) 504-6666

 

-5-



--------------------------------------------------------------------------------

If to the Guaranteed Party, as provided in the Merger Agreement.

7. Continuing Guaranty. This Limited Guaranty may not be revoked or terminated
and shall remain in full force and effect until all of the Guaranteed
Obligations have been indefeasibly paid in full. Notwithstanding the foregoing,
or anything express or implied in this Limited Guaranty or otherwise, this
Limited Guaranty shall terminate and the Guarantors shall have no further
obligations under or in connection with this Limited Guaranty as of the earliest
of: (i) the Effective Time, if the Closing occurs; (ii) termination of the
Merger Agreement in accordance with its terms by mutual consent of the parties
thereto or in circumstances where the Parent Termination Fee is not payable, the
Damages Remedy is not available and there are no unpaid expense reimbursement or
indemnification obligations pursuant to Section 5.5(b) of the Merger Agreement;
(iii) the receipt by the Guaranteed Party of the payment in full of all of the
Guaranteed Obligations payable under this Limited Guaranty; and (iv) the
termination of the Merger Agreement pursuant to Section 7.1(b)(i) thereof
(unless the Guaranteed Party shall have previously commenced litigation against
the Guarantors under this Limited Guaranty, in which case this Limited Guaranty
shall terminate upon the final, non-appealable resolution of such action and
satisfaction by the Guarantors of any obligations finally determined or agreed
to be owed by the Guarantors, consistent with the terms hereof). Upon such
termination of this Limited Guaranty, no Guarantor shall have any further
liability hereunder. Notwithstanding the foregoing, or anything express or
implied in this Limited Guaranty or otherwise, in the event that the Guaranteed
Party or any of its Affiliates asserts in any litigation or other proceeding
that the provisions of Section 1 hereof limiting each Guarantor’s liability to
its respective Cap or the provisions of this Section 7 or Section 8 hereof are
illegal, invalid or unenforceable in whole or in part, asserts that any
Guarantor is liable in respect of Guaranteed Obligations in excess of or to a
greater extent than its Cap, or asserts any theory of liability against any
Non-Recourse Party (as defined in Section 8 hereof) with respect to this Limited
Guaranty, the Equity Funding Letters, the Rollover Letter, the Merger Agreement,
any other agreement or instrument delivered in connection with this Limited
Guaranty or the Merger Agreement, or the transactions contemplated hereby or
thereby, other than Retained Claims (as defined in Section 8 hereof) asserted by
the Guaranteed Party against the Non-Recourse Party(ies) against which such
Retained Claims may be asserted pursuant to Section 8, then: (i) the obligations
of the Guarantors under or in connection with this Limited Guaranty shall
terminate ab initio and be null and void; (ii) if any Guarantor has previously
made any payments under or in connection with this Limited Guaranty, it shall be
entitled to recover and retain such payments; and (iii) neither the Guarantors
nor any other Non-Recourse Parties shall have any liability whatsoever (whether
at law or in equity, whether sounding in contract, tort, statute or otherwise)
to the Guaranteed Party or any other Person in any way under or in connection
with this Limited Guaranty, the Merger Agreement, any other agreement or
instrument delivered in connection with this Limited Guaranty or the Merger
Agreement (including, without limitation, the Equity Funding Letters and the
Rollover Letter), or the transactions contemplated hereby or thereby.

8. No Recourse. The Guaranteed Party acknowledges and agrees that the sole asset
of Parent and Merger Sub (other than contract rights) is cash in a de minimis
amount (less than $1,000) and that no additional funds are expected to be
contributed to Parent or Merger Sub unless and until the Closing occurs under
the Merger Agreement. By its acceptance of the benefits of this Limited
Guaranty, the Guaranteed Party acknowledges and agrees that: (a) no Person other
than the Guarantors (and the legal successors and assigns of their obligations

 

-6-



--------------------------------------------------------------------------------

hereunder) shall have any obligations under or in connection with this Limited
Guaranty notwithstanding the fact that the Guarantors may be partnerships,
(b) the Guarantors shall have no obligations under or in connection with this
Limited Guaranty except as expressly provided by this Limited Guaranty, and
(c) no personal liability shall attach to, and no recourse shall be had by the
Guaranteed Party, any of its Affiliates or any Person purporting to claim by or
through any of them or for the benefit of any of them under any theory of
liability (including without limitation by attempting to pierce a corporate,
limited liability company or partnership veil, by attempting to compel Parent or
Merger Sub to enforce any rights that they may have against any Person, by
attempting to enforce any assessment, or by attempting to enforce any purported
right at law or in equity, whether sounding in contract, tort, statute or
otherwise) against, any Non-Recourse Party (as hereinafter defined) in any way
under or in connection with this Limited Guaranty, the Merger Agreement, any
other agreement or instrument delivered in connection with this Limited Guaranty
or the Merger Agreement (including, without limitation, the Equity Funding
Letters and the Rollover Letter), or the transactions contemplated hereby or
thereby (whether at law or in equity, whether sounding in contract, tort,
statute or otherwise), except that, notwithstanding the foregoing, the
Guaranteed Party may assert claims: (i) against certain Non-Recourse Parties
related to the Guarantors (including Insight Venture Management, LLC and Vector
Capital Corporation) under, and pursuant to the terms of, the Insight
Confidentiality Agreement and the Vector Confidentiality Agreement
(collectively, the “Confidentiality Agreements”), respectively; (ii) against the
Guarantors (and their successors by operation of law and any assignees of their
obligations hereunder) under, and pursuant to the terms of, this Limited
Guaranty (subject in each case to each such Guarantor’s Cap); (iii) against
Parent, to cause Parent to seek specific performance of a Guarantor’s obligation
under the Equity Funding Letter to fund its commitment thereunder in accordance
with and pursuant to Section 4 thereof; (iv) against a Guarantor for specific
performance of such Guarantor’s obligation under the Equity Funding Letter to
fund its commitment thereunder in accordance with and pursuant to Section 4
thereof; (v) against any Rollover Investor for specific performance of such
Rollover Investor’s obligations under the Rollover Letter; (vi) against any
Rollover Investor under, and pursuant to the terms of, the Voting Agreement
between the Rollover Investors and the Company; and (vii) against Parent or
Merger Sub in accordance with and pursuant to the terms of the Merger Agreement
(the claims described in clauses (i) through (vii) collectively, the “Retained
Claims”). As used herein, the term “Non-Recourse Parties” shall mean,
collectively, Parent, Merger Sub, the Guarantors, the Equity Providers (as
defined in the Rollover Letter), the Financing Sources and any of their
respective former, current or future equity holders, controlling persons,
directors, officers, employees, agents, general or limited partners, managers,
management companies, members, stockholders, Affiliates or assignees and any and
all former, current or future equity holders, controlling persons, directors,
officers, employees, agents, general or limited partners, managers, management
companies, members, stockholders, Affiliates or assignees of any of the
foregoing, and any and all former, current or future estates, heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing, and the
providers of debt financing for the Transactions. The Guaranteed Party hereby
covenants and agrees that it shall not, and it shall cause its Affiliates not
to, institute any proceeding or bring any claim in any way under or in
connection with this Limited Guaranty, the Merger Agreement, any other agreement
or instrument delivered in connection with this Limited Guaranty or the Merger
Agreement (including, without limitation, the Equity Funding Letters and the
Rollover Letter), or the transactions contemplated hereby or thereby (whether at
law or in equity, whether

 

-7-



--------------------------------------------------------------------------------

sounding in contract, tort, statute or otherwise), against the Guarantors or any
other Non-Recourse Parties, except for Retained Claims asserted by the
Guaranteed Party against the Non-Recourse Party(ies) against which such Retained
Claims may be asserted pursuant to and in accordance with this Section 8. Other
than the Guaranteed Party, the Guarantors and the other Non-Recourse Parties, no
Person shall have any rights or remedies under or in connection with this
Limited Guaranty or the transactions contemplated hereby.

9. GOVERNING LAW; JURISDICTION. THIS LIMITED GUARANTY, THE RIGHTS OF THE PARTIES
UNDER OR IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATED TO ANY OF THE FOREGOING, SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. Each party
hereto agrees that it shall bring, maintain and defend any such action or
proceeding exclusively in the Court of Chancery of the State of Delaware, or if
but only if such Court does not have subject matter jurisdiction, the state or
federal courts of the State of Delaware (as just described, the “Chosen
Courts”), and solely in connection with such actions or proceedings:
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts;
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts; (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto;
(iv) waives any objection that the venue of the action, suit or proceeding is
improper or that this Limited Guaranty may not be enforced in or by the Chosen
Courts; and (v) agrees that service of process upon such party in any such
action or proceeding shall be effective if effected pursuant to the Laws of the
State of Delaware or in accordance with Section 6 of this Limited Guaranty
(other than by facsimile transmission).

10. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY ACTION OR
PROCEEDING CONTEMPLATED BY SECTION 9 HEREOF IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER;
(ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) IT
MAKES THIS WAIVER VOLUNTARILY; AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
LIMITED GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 10.

11. Counterparts. This Limited Guaranty shall not be effective until it has been
executed and delivered by all parties hereto. This Limited Guaranty may be
executed by facsimile or electronic transmission in pdf format, and in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

 

-8-



--------------------------------------------------------------------------------

12. Third Party Beneficiaries. This Limited Guaranty shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing express or implied in this Limited
Guaranty is intended to, or shall, confer upon any other Person any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Guaranteed Party to enforce, the obligations set forth herein; except that as a
material aspect of this Limited Guaranty the parties intend that all
Non-Recourse Parties other than the Guarantors shall be, and such Non-Recourse
Parties are, intended third party beneficiaries of this Limited Guaranty who may
rely on and enforce the provisions of this Limited Guaranty that bar the
liability, or otherwise protect the interests, of such Non-Recourse Parties.

13. Confidentiality. This Limited Guaranty shall be treated as confidential and
is being provided to the Guaranteed Party solely in connection with the Merger.
This Limited Guaranty may not be used, circulated, quoted or otherwise referred
to in any document, except with the written consent of each of the Guarantors;
provided that no such written consent is required for any disclosure of the
existence or content of this Limited Guaranty by the Guaranteed Party: (i) to
its Affiliates and its representatives; (ii) to the extent that the information
is already publicly available other than as a result of a breach of this Limited
Guaranty by the Guaranteed Party or any other Person; (iii) pursuant to any
litigation relating to the Merger Agreement or the transactions contemplated
thereby; or (iv) to the extent required by Law or the rules of any
self-regulatory organization or securities exchange.

14. Miscellaneous.

(a) This Limited Guaranty constitutes the entire agreement with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, among the Guarantors or any of their Affiliates, on the one
hand, and the Guaranteed Party or any of its Affiliates, on the other hand. No
amendment, supplementation, modification or waiver of this Limited Guaranty or
any provision hereof shall be enforceable unless approved by the Guaranteed
Party (acting through the Special Committee, if such committee still exists) and
each of the Guarantors in writing. The Guaranteed Party and its Affiliates are
not relying upon any prior or contemporaneous statement, undertaking,
understanding, agreement, representation or warranty, whether written or oral,
made by or on behalf of the Guarantors or any other Non-Recourse Party in
connection with this Limited Guaranty except as expressly set forth herein or in
the Merger Agreement, the Equity Funding Letter, the Confidentiality Agreements,
the Voting Agreement or the Rollover Letter. The Guarantors and their respective
Affiliates are not relying upon any prior or contemporaneous statement,
undertaking, understanding, agreement, representation or warranty, whether
written or oral, made by or on behalf of the Guaranteed Party in connection with
this Limited Guaranty except as expressly set forth herein or in the Merger
Agreement, the Equity Funding Letter, the Confidentiality Agreements, the Voting
Agreement or the Rollover Letter.

(b) Any term or provision of this Limited Guaranty that is invalid, illegal or
unenforceable in any jurisdiction (as determined by a court of competent
jurisdiction) shall be, as to such jurisdiction, ineffective solely to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided, however, that this Limited Guaranty may not be
enforced without giving effect to the limitation of the amount payable by any
Guarantor hereunder to its

 

-9-



--------------------------------------------------------------------------------

Cap provided in Section 1 hereof and to the provisions of Sections 7 and 8
hereof. Each party hereto covenants and agrees that it shall not assert, and
shall cause its respective Affiliates and representatives not to assert, that
this Limited Guaranty or any part hereof is invalid, illegal or unenforceable in
accordance with its terms.

(c) The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guaranty.

(d) All parties acknowledge that each party and its counsel have reviewed this
Limited Guaranty and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Limited Guaranty.

(e) The parties hereto acknowledge and agree that irreparable damage may occur
in the event that any of the provisions of this Limited Guaranty were not
performed in accordance with its specific terms or were otherwise breached and
further agree that each party hereto shall be entitled to seek an injunction,
specific performance and other equitable relief against any other party to
prevent breaches of this Limited Guaranty and to enforce specifically the terms
and provisions hereof, in addition to any other remedy to which it is entitled
at law or in equity (subject, in all cases, to the terms and provisions hereof),
and shall not be required to provide any bond or other security in connection
with any such order or injunction. Each party hereto further agrees that it will
not oppose the granting of any such injunction, specific performance and other
equitable relief on the basis that (x) any other party has an adequate remedy at
law or (y) an award of an injunction, specific performance or other equitable
relief is not an appropriate remedy for any reason at law or equity.

[Remainder of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Limited Guaranty to
be executed and delivered as of the date first written above by its officer or
representative thereunto duly authorized.

 

INSIGHT VENTURE PARTNERS VII, L.P. by:   Insight Venture Associates VII, L.P.,
its general partner by:   Insight Venture Associates VII, Ltd., its general
partner By:   /s/ Blair Flicker Name:   Blair Flicker Title:   Vice President

 

INSIGHT VENTURE PARTNERS (CAYMAN) VII, L.P. by:   Insight Venture Associates
VII, L.P., its general partner by:   Insight Venture Associates VII, Ltd., its
general partner By:   /s/ Blair Flicker Name:   Blair Flicker Title:   Vice
President

 

INSIGHT VENTURE PARTNERS VII (CO-INVESTORS), L.P. by:   Insight Venture
Associates VII, L.P., its general partner by:   Insight Venture Associates VII,
Ltd., its general partner By:   /s/ Blair Flicker Name:   Blair Flicker Title:  
Vice President

[Signature Page to Limited Guaranty]



--------------------------------------------------------------------------------

INSIGHT VENTURE PARTNERS (DELAWARE) VII, L.P. by:   Insight Venture Associates
VII, L.P., its general partner by:   Insight Venture Associates VII, Ltd., its
general partner By:   /s/ Blair Flicker Name:   Blair Flicker Title:   Vice
President

 

INSIGHT VENTURE PARTNERS COINVESTMENT FUND II, L.P. By:  

Insight Venture Associates Coinvestment II,

L.P., its general partner

By:  

Insight Holdings Group, LLC,

its general partner

By:   /s/ Blair Flicker Name:   Blair Flicker Title:   Vice President

 

VECTOR CAPITAL IV, L.P. by:   Vector Capital Partners IV, L.P., its general
partner by:   Vector Capital, L.L.C., a general partner   By:   /s/ David Baylor
Name:  

David Baylor

Title:   Chief Operating Officer

[Signature Page to Limited Guaranty]



--------------------------------------------------------------------------------

/s/ Vincent Smith Vincent C. Smith VINCENT C. SMITH ANNUITY TRUST 2010-1 By:  
/s/ Vincent Smith Name:   Vincent Smith Title:   Trustee

 

VINCENT C. SMITH ANNUITY TRUST 2010-2 By:   /s/ Vincent Smith Name:   Vincent
Smith Title:   Trustee

 

VINCENT C. SMITH ANNUITY TRUST 2011-1 By:   /s/ Vincent Smith Name:   Vincent
Smith Title:   Trustee

 

TEACH A MAN TO FISH FOUNDATION By:   /s/ Vincent Smith         Name:   Vincent
Smith Title:   President

[Signature Page to Limited Guaranty]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guaranty to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

QUEST SOFTWARE, INC. By:   /s/ David Cramer Name:   David Cramer Title:   VP,
General Counsel & Secretary

[Signature Page to Limited Guaranty]



--------------------------------------------------------------------------------

ANNEX 1

 

Guarantor

  

Guaranteed

Percentage

 

Insight Venture Partners VII, L.P.

     12.41 %

Insight Venture Partners (Cayman) VII, L.P.

     5.47 %

Insight Venture Partners VII (Co-Investors), L.P.

     0.28 %

Insight Venture Partners (Delaware) VII, L.P.

     0.79 %

Insight Venture Partners Coinvestment Fund II, L.P.

     12.30 %

Vector Capital, IV, L.P.

     18.75 % 

Vincent C. Smith

     45.62 %

Vincent C. Smith Annuity Trust 2010-1

     0.75 %

Vincent C. Smith Annuity Trust 2010-2

     0.57 %

Vincent C. Smith Annuity Trust 2011-1

     2.70 %

Teach A Man to Fish Foundation

     0.36 %